


Exhibit 10.35

 

BRUKER ENERGY & SUPERCON TECHNOLOGIES, INC.

 

STOCK OPTION AGREEMENT

 

UNDER STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION

 

AGREEMENT entered into [Enter Date] by and between Bruker Energy & Supercon
Technologies, Inc., a Delaware corporation with a principal place of business in
Billerica, Massachusetts (the “Company” ), and the undersigned employee (the
“Employee”) of the Company or one of its subsidiaries (the Company and its
subsidiaries herein together referred to as the “Company”).

 

1.                                       The Company desires to grant the
Employee an incentive stock option under the Company’s 2009 Stock Option Plan
(the “Plan”) to acquire shares of the Company’s common stock, $.01 par value per
share (the “Shares”).

 

2.                                       Section 6 of the Plan provides that
each option is to be evidenced by an option agreement, setting forth the terms
and conditions of the option.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Employee hereby agree as
follows:

 

1.                                       Grant of Option.  The Company hereby
irrevocably grants under the Plan and subject to the terms and conditions of the
Plan to the Employee an incentive stock option (the “Option”) to purchase all or
any part of an aggregate of [Enter # of Shares] Shares on the terms and
conditions hereinafter set forth.

 

2.                                       Purchase Price.  The purchase price
(“Purchase Price”) for the Shares covered by the Option shall be $[Enter Price
per Share] per Share.

 

3.                                       Time of Exercise of Option.

 

(a)                                  The Option shall not be exercisable prior
to one (1) year from grant.  Thereafter, the Option shall only be exercisable as
follows:

 

 

 

Percentage of

 

 

 

 

 

Shares Becoming

 

Cumulative

 

 

 

Available for

 

Percentage

 

On or After

 

Exercise

 

Available

 

 

 

 

 

 

 

12 months

 

20

%

20

%

24 months

 

20

%

40

%

36 months

 

20

%

60

%

48 months

 

20

%

80

%

60 months

 

20

%

100

%

 

--------------------------------------------------------------------------------


 

4.               Term of Options; Exercisability.

 

(a)                                  The Option shall expire not more than ten
(10) years from the date of the granting thereof, but shall be subject to
earlier termination as herein provided.

 

(b)                                 The Option shall cease to vest as of the
last day the Employee ceases to be an employee of the Company for any reason
whatsoever.

 

(c)                                  Except as otherwise provided in this
Section 4, if the Employee ceases to be an employee of the Company, the
Employee’s ability to exercise the Option shall terminate as of the day the
Employee ceases to be an employee of the Company, or on the date on which the
Option expires by its terms, whichever occurs first, and the Option shall not be
exercisable after such date.  However, in the event the Employee is terminated
for Cause (as hereinafter defined), the Employee’s ability to exercise the
Option shall terminate on the day the Employee ceases to be an employee of the
Company, or on the date on which the Option expires by its terms, whichever
occurs first, and the Option shall not be exercisable after such date.

 

(d)                                 As used herein, “Cause” shall mean the
Employee’s commission of a felony or a crime involving moral turpitude, the
Employee’s breach of any provision of an agreement with the Company, the
Employee shall have repeatedly been absent from work without satisfactory
explanation therefor, or the Employee shall have committed an improper act with
respect to, or act of dishonesty against, the Company.

 

(e)                                  If such termination of employment is
because the Employee has become permanently disabled (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)),
the Option shall terminate sixty (60) days from the date the Employee ceases to
be an employee, or on the date on which the Option expires by its terms,
whichever occurs first, and the Option shall not be exercisable after such date.

 

(f)                                    In the event of the death of the
Employee, the Option shall terminate ninety (90) days from the date of death, or
on the date on which the Option expires by its terms, whichever occurs first,
and the Option shall not be exercisable after such date.

 

(g)                                 No partial exercise may be made for less
than fifty (50) full Shares.

 

(h)                                 In the event of the death of the Employee,
the Option may be exercised by the estate of the Employee, or by any person or
persons who acquired the right to exercise the Option by will or pursuant to the
laws of descent and distribution as a result of the death of the Employee,
subject to Section 4(f) hereof.

 

5.                                       Manner of Exercise of Option.

 

(a)                                  To the extent that the right to exercise
the Option has accrued and is in effect, the Option may be exercised in full or
in part by giving written notice to the Company stating the number of Shares
exercised and accompanied by payment in full for such Shares.  Payment shall be
wholly in cash or by check payable to the order of the Company.  Upon such
exercise, delivery of a certificate for paid-up, non-assessable Shares shall be
made at the

 

2

--------------------------------------------------------------------------------


 

principal office of the Company to the person exercising the Option, not more
than thirty (30) days from the date of receipt of the notice by the Company.

 

(b)                                 The Company shall at all times during the
term of the Option reserve and keep available such number of Shares of its
common stock as will be sufficient to satisfy the requirements of the Option. 
The Employee shall not have any of the rights of a stockholder of the Company in
respect of the Shares until one or more certificates for such Shares shall be
delivered to him or her upon the due exercise of the Option.

 

6.                                       Non-Transferability.  The right of the
Employee to exercise the Option shall not be assignable or transferable by the
Employee otherwise than by will or the laws of descent and distribution, and the
Option may be exercised during the lifetime of the Employee only by him or her. 
The Option shall be null and void and without effect upon the bankruptcy of the
Employee or upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition
contrary to the provisions hereof, or levy of execution, attachment, divorce,
trustee process or similar process, whether legal or equitable, upon the Option.

 

7.                                       (a)                                 
Representation Letter and Investment Legend.

 

(i)                                     In the event that for any reason the
Shares to be issued upon exercise of the Option shall not be effectively
registered under the Securities Act of 1933, upon any date on which the Option
is exercised in whole or in part, the person exercising the Option shall give a
written representation to the Company in the form attached hereto as Exhibit 1
and the Company shall place an “investment legend”, so-called, as described in
Exhibit 1, upon any certificate for the Shares issued by reason of such
exercise.

 

(ii)                                  The Company shall be under no obligation
to qualify Shares or to cause a registration statement or a post-effective
amendment to any registration statement to be prepared for the purpose of
covering the issue of Shares.

 

(b)                                 Holding of Incentive Stock Option Shares;
Legend.  In order to enable the Company to determine when it is entitled to a
tax deduction upon the disposition of any Shares issued upon exercise of this
Option, for the periods during which such a disposition would entitle the
Company to such a deduction (generally, a disposition within two years from the
date of grant of the Option or within one year from the date of exercise of the
Option will entitle the Company to a deduction), all stock certificates of such
Shares shall be held by the Employee in his or her name and not in the name of a
broker, nominee or other person or entity, and shall bear a legend reflecting
that such Shares were obtained upon exercise of an incentive stock option.  The
Employee acknowledges that the Company may send a Form W-2, W-2c or substitute
therefor, as appropriate, to the Employee with respect to any income recognized
by the Employee upon a disposition of the Shares for the periods during which
such a disposition would entitle the Company to such a deduction.  Nothing in
this Section 7(b) shall restrict the Employee from selling, transferring or
otherwise disposing of such Shares at any time, but only from holding such
Shares in other than his or her own name.

 

3

--------------------------------------------------------------------------------


 

8.                                       Adjustments on Changes in
Recapitalization, Reorganization and the Like. Adjustments on changes in
recapitalization, reorganization and the like shall be made in accordance with
Section 12 of the Plan, as in effect on the date of this Agreement.

 

9.                                       No Special Employment Rights.  Nothing
contained in the Plan or this Agreement shall be construed or deemed by any
person under any circumstances to bind the Company to continue the employment of
the Employee for the period within which this Option may be exercised.

 

10.                                 Rights as a Shareholder.  The Employee shall
have no rights as a shareholder with respect to any Shares which may be
purchased by exercise of this Option unless and until a certificate or
certificates representing such Shares are duly issued and delivered to the
Employee.  Except as otherwise expressly provided in the Plan, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the date such stock certificate is issued.

 

11.                                 Withholding Taxes.  Whenever Shares are to
be issued upon exercise of this Option, the Company shall have the right to
require the Employee to remit to the Company an amount sufficient to satisfy all
Federal, foreign, state and local withholding tax requirements prior to issuance
of the Shares and the delivery of any certificate or certificates for such
Shares.

 

12.                                 Qualification under Section 422.  It is
understood and intended that the Option granted hereunder shall qualify as an
“incentive stock option” as defined in Section 422 of the Code.  Accordingly,
the Employee understands that in order for the Employee to obtain the benefits
of an incentive stock option under Section 421 of the Code, no sale or other
disposition may be made of any Shares acquired upon exercise of the Option
within the one-year period beginning on the day after the day of the transfer of
such Shares to him or her, nor within the two-year period beginning on the day
after the grant of the Option.  If the Employee intends to dispose or does
dispose (whether by sale, gift, transfer or otherwise) of any such Shares within
said periods, he or she will notify the Company within thirty (30) days after
such disposition.

 

13.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Employee has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

EMPLOYEE

 

BRUKER ENERGY & SUPERCON TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

Social Security

 

 

No.:

 

 

 

 

5

--------------------------------------------------------------------------------
